DETAILED ACTION
Applicant's submission filed on 20 July 2022 has been entered.  No claims are currently amended; no claims are cancelled; claims 1-20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 20 July 2022, with respect to the rejections of claims 1-20 under 35 U.S.C 103 over Zhou in view of Koorapaty have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2022/0321303 A1), hereafter referred Matsumura, in view of Koorapaty et al. (WO 2019/082157), hereafter referred Koorapaty, further in view of Ling et al. (US 2022/0287030 A1), hereafter referred Ling.

Regarding claim 1, Matsumura teaches a method comprising: 
receiving, by a wireless device, one or more radio resource control messages (Matsumura, [0096]-[0097] and [0311]; correspondence between a TRP and a CORESET group may be set by higher layer signaling which may be radio resource control signaling, which may be referred to as an RRC message) indicating: 
a first control resource set (coreset) group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
a second coreset group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group);
a first physical uplink control channel (PUCCH) cell associated with a first index indicating the first coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and 
a second PUCCH cell associated with a second index indicating the second coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); 
receiving one or more transport blocks (Matsumura, [0286]-[0293]; all of a radio frame, subframe, slot, mini slot, and symbol represent a time unit in signal transmission/reception, such as a TTI, where the TTI can be of a channel-encoded data packet (transport block)).
Matsumura does not expressly teach determining a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks; and
transmitting the HARQ feedback via the determined PUCCH cell.
However, Koorapaty teaches determining a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks (Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel); and
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).
Matsumura in view of Koorapaty does not expressly teach wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group.
However, Ling teaches wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group); and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura in view of Koorapaty to include the above recited limitations as taught by Ling in order to avoid overlapping of PUCCH resources (Ling, [0083]).

Regarding claim 11, Matsumura teaches a wireless device comprising: 
one or more processors (Matsumura, Fig. 11, [0277]; Processor 1001); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device (Matsumura, Fig. 11, [0278]; the processor read a program of the storage 1003 or memory 1002) to: 
receive one or more radio resource control messages (Matsumura, [0096]-[0097] and [0311]; correspondence between a TRP and a CORESET group may be set by higher layer signaling which may be radio resource control signaling, which may be referred to as an RRC message) indicating: 
a first control resource set (coreset) group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
a second coreset group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
a first physical uplink control channel (PUCCH) cell associated with a first index indicating the first coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and 
a second PUCCH cell associated with a second index indicating the second coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); 
receive one or more transport blocks (Matsumura, [0286]-[0293]; all of a radio frame, subframe, slot, mini slot, and symbol represent a time unit in signal transmission/reception, such as a TTI, where the TTI can be of a channel-encoded data packet (transport block)).
Matsumura does not expressly teach determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks; and
transmitting the HARQ feedback via the determined PUCCH cell.
However, Koorapaty teaches determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks (Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel); and
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).
Matsumura in view of Koorapaty does not expressly teach wherein the determining comprises: 
determine the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determine the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group.
However, Ling teaches wherein the determining comprises: 
determine the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group); and 
determine the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura in view of Koorapaty to include the above recited limitations as taught by Ling in order to avoid overlapping of PUCCH resources (Ling, [0083]).

Regarding claim 20, Matsumura teaches a system comprising: 
a base station (Matsumura, Fig. 9, [0226]; base station 10) comprising: 
one or more first processors (Matsumura, Fig. 9, [0226]-[0228]; base station may comprise a control section 110 that include a controller); and 
first memory storing first instructions that, when executed by the one or more first processors (Matsumura, Fig. 11, [0276]-[0278]; the base station and user terminal can be implemented by causing the processor to perform operations by predetermined software stored on memory 1002), cause the base station to: 
transmit one or more radio resource control messages (Matsumura, [0096]-[0097] and [0311]; correspondence between a TRP and a CORESET group may be set by higher layer signaling which may be radio resource control signaling, which may be referred to as an RRC message) indicating: 
a first control resource set (coreset) group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
a second coreset group (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
a first physical uplink control channel (PUCCH) cell associated with a first index indicating the first coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and 
a second PUCCH cell associated with a second index indicating the second coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); 
transmit one or more transport blocks (Matsumura, [0286]-[0293]; all of a radio frame, subframe, slot, mini slot, and symbol represent a time unit in signal transmission/reception, such as a TTI, where the TTI can be of a channel-encoded data packet (transport block)).
a wireless device (Matsumura, Fig. 11, [0273]; user terminal 20) comprising: 
one or more second processors (Matsumura, Fig. 11, [0277]; Processor 1001); 
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device (Matsumura, Fig. 11, [0278]; the processor read a program of the storage 1003 or memory 1002) to: 
receive the one or more radio resource control messages (Matsumura, [0096]-[0097] and [0311]; correspondence between a TRP and a CORESET group may be set by higher layer signaling which may be radio resource control signaling, which may be referred to as an RRC message);
receive the one or more transport blocks (Matsumura, [0286]-[0293]; all of a radio frame, subframe, slot, mini slot, and symbol represent a time unit in signal transmission/reception, such as a TTI, where the TTI can be of a channel-encoded data packet (transport block)).
Matsumura does not expressly teach determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks; and
transmitting the HARQ feedback via the determined PUCCH cell.
However, Koorapaty teaches determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks (Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel); and
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).
Matsumura in view of Koorapaty does not expressly teach wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group.
However, Ling teaches wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group); and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Ling, [0073]-[0079]; the UE use a PUCCH resource associated with the TRP that is associated with a CORESET group, hence each PUCCH resource is associated with a CORESET group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura in view of Koorapaty to include the above recited limitations as taught by Ling in order to avoid overlapping of PUCCH resources (Ling, [0083]).

Regarding claims 2 and 12, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Matsumura teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters for a cell (Matsumura, [0305]-[0306]; the names used for parameters and the like may be called any suitable names.  The examiner contends that the RRC message disclosed in Matsumura clearly teaches information that indicates things and calling it configuration parameters is equivalent based on this teaching), wherein the configuration parameters indicate: 
the first coreset group of the cell (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
the second coreset group of the cell (Matsumura, [0096]-[0100]; the UE may be set with different scrambling IDs in a first CORESET group and a second CORESET group); 
the first PUCCH cell associated with the first index indicating the first coreset group of the cell (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and 
the second PUCCH cell associated with the second index indicating the second coreset group of the cell (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions).
 
Regarding claims 3 and 13, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Matsumura teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters for a cell (Matsumura, [0305]-[0306]; the names used for parameters and the like may be called any suitable names.  The examiner contends that the RRC message disclosed in Matsumura clearly teaches information that indicates things and calling it configuration parameters is equivalent based on this teaching), wherein the configuration parameters comprise at least one of:
the first PUCCH cell associated with the first index indicating the first coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and 
the second PUCCH cell associated with the second index indicating the second coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions).

Regarding claims 4 and 14, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Matsumura teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters (Matsumura, [0305]-[0306]; the names used for parameters and the like may be called any suitable names.  The examiner contends that the RRC message disclosed in Matsumura clearly teaches information that indicates things and calling it configuration parameters is equivalent based on this teaching) of:
the first PUCCH cell associated with the first index indicating the first coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions); and
the second PUCCH cell associated with the second index indicating the second coreset group (Matsumura, [0104]-[0107]; the last DCI format associated with a specific CORESET group ID for determining PUCCH resources may be a DCI format of later PDCCH monitoring occasions).

Regarding claims 5 and 15, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 4 and the wireless device of claim 14 above.  Further, Matsumura teaches wherein the first PUCCH cell is different from the second PUCCH cell (Matsumura, Fig. 4, [0130]-[0131]; the determined PUCCH resources associated with the CORESET group ID where one PUCCH resource based on a PRI of the DCI that correspond to CORESET group ID 0 (TRP 0) and another correspond to CORESET group ID 1 (TRP 1)).

Regarding claim 10, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 1 above.  Further, Matsumura teaches wherein a transport block of the one or more transport blocks is scheduled via the first coreset group in response to receiving a downlink control information (DCI) scheduling the transport block via a coreset of the first coreset group (Matsumura, Fig. 4, [0130]-[0131]; the determined PUCCH resources associated with the CORESET group ID where one PUCCH resource based on a PRI of the DCI that correspond to CORESET group ID 0 (TRP 0) and another correspond to CORESET group ID 1 (TRP 1)).

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Koorapaty further in view of Ling as applied to claims 1 and 11 above, and further in view of Futaki (US 2018/0098266 A1).

Regarding claims 6 and 16, Matsumura in view of Koorapaty further in view of Ling teaches the method of claim 1 and the wireless device of claim 11 above.  Matsumura in view of Koorapaty further in view of Ling does not expressly teach wherein the one or more RRC messages comprise configuration parameters indicating an index of PUCCH secondary cell (SCell), a list of cells associated with the PUCCH SCell, and a list of group identification for the list of cells.
However, Futaki teaches wherein the one or more RRC messages comprise configuration parameters indicating an index of PUCCH secondary cell (SCell) (Futaki, [0125]; RRC message has SCellIndex is an identifier to be used to identify the SCell), a list of cells associated with the PUCCH SCell (Futaki, Fig. 17, [0129]; information element for generating the list of cells included in each PUCCH Cell Group), and a list of group identification for the list of cells (Futaki, [0125]; PUCCH Cell Group index used to identify the PUCCH cell group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura in view of Koorapaty further in view of Ling to include the above recited limitations as taught by Futaki in order to configure in a first SCell a PUCCH to be used for transmission of uplink control information for the SCells (Futaki, [0028]).

Regarding claims 7 and 17, Matsumura in view of Koorapaty in view of Ling further in view of Futaki teaches the method of claim 6 and the wireless device of claim 16 above.  Matsumura in view of Koorapaty further in view of Ling does not expressly teach further comprising determining a first PUCCH group and a second PUCCH group based on the index of PUCCH SCell, the list of cells and the list of group identification.
However, Futaki teaches further comprising determining a first PUCCH group and a second PUCCH group based on the index of PUCCH SCell, the list of cells and the list of group identification (Futaki, Fig. 16, [0125]-[0129]; the SCellIndex and CellGroupIndex give the PUCCH Cell Group Index to identify the PUCCH cell group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Matsumura in view of Koorapaty further in view of Ling to include the above recited limitations as taught by Futaki in order to configure in a first SCell a PUCCH to be used for transmission of uplink control information for the SCells (Futaki, [0028]).

Regarding claims 8 and 18, Matsumura in view of Koorapaty in view of Ling further in view of Futaki teaches the method of claim 7 and the wireless device of claim 17 above.  Further, Matsumura teaches wherein the first PUCCH cell is a primary cell  for one or more first transport blocks being scheduled via the first coreset group of a cell in response to the list of group identification not comprising the first coreset group index corresponding to the cell (Matsumura, Fig. 4, [0130]-[0131]; the determined PUCCH resources associated with the CORESET group ID where one PUCCH resource based on a PRI of the DCI that correspond to CORESET group ID 0 (TRP 0) and another correspond to CORESET group ID 1 (TRP 1)).

Regarding claims 9 and 19, Matsumura in view of Koorapaty in view of Ling further in view of Futaki teaches the method of claim 7 and the wireless device of claim 17 above.  Further, Matsumura teaches wherein the first PUCCH cell is the PUCCH SCell  for one or more second transport blocks being scheduled via the second coreset group of a cell in response to the list of group identification comprising the second coreset group index corresponding to the cell (Matsumura, Fig. 4, [0130]-[0131]; the determined PUCCH resources associated with the CORESET group ID where one PUCCH resource based on a PRI of the DCI that correspond to CORESET group ID 0 (TRP 0) and another correspond to CORESET group ID 1 (TRP 1)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416